COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Eva Casas v. Castano Enterprises, LLC d/b/a Cube
                            Investments

Appellate case number:      01-20-00326-CV

Trial court case number:    2018-70094

Trial court:                215th District Court of Harris County

       On August 14, 2020, appellant, Eva Casas, timely filed her appellant’s brief. On
August 19, 2020, appellee, Castano Enterprises, LLC d/b/a Cube Investments, filed a
motion to dismiss the appeal, asserting that appellant’s brief fails to comply with the
requirements of Texas Rule of Appellate Procedure 38.1 in that it fails to include: an
identity of parties and counsel, a table of contents, an index of authorities, a statement of
the case, issues presented for review, a statement of facts, clear references to the appellate
record, a summary of the argument, or an appendix including the trial court’s judgment
being appealed and the contract at issue. See TEX. R. APP. P. 38.1(a)-(g), (k). For this
reason, appellee argues that appellant’s brief “should be stri[c]ken, and the appeal should
be dismissed.”
       Appellant subsequently filed a “Motion for Leave to File Appellant’s Amended
Brief” on August 21, 2020. Along with the motion for leave, appellant also filed an
amended appellant’s brief in compliance with Rule 38.1. We may allow a party to amend
or supplement their brief “on whatever reasonable terms the court may prescribe.” See
TEX. R. APP. P. 38.7.
       Accordingly, we grant appellant’s motion for leave to file her amended brief. The
Clerk of this Court is directed to accept the filing of the amended appellant’s brief as of
August 21, 2020. Appellee’s brief, if any, will be due no later than thirty days after the
date of the filing of appellant’s amended brief, August 21, 2020.
       Further, we deny appellee’s motion to dismiss.
       It is so ORDERED.
Judge’s signature: ____/s/ Terry Adams____
                    Acting individually  Acting for the Court


Date: __September 1, 2020___